DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 are pending and examined.

Allowable Subject Matter
Claims 1-11 are allowed.
	The following is a statement of reasons for the indication of allowance:
	The prior art made of record and considered pertinent to the applicant's disclosure does not teach or suggest the claimed limitations.  Cho et al. (US 20130119956 A1), Eto (US 8151130 B2), and Saito et al. (US 10837990 B2), taken individually or in combination, do not teach the claimed invention having, in combination with the remaining claimed limitations:	
With respect to independent claim 1: a fourth counter configured to count, based on the status information, the number of times that the supply of the external power to the power supply circuit is properly stopped, and the number of times that the supply of the external power to the power supply circuit is abnormally stopped.
With respect to independent claim 7: counting, based on the status information, the number of times that the supply of the external power to the power supply circuit is properly stopped and the number of times that the supply of the external power to the power supply circuit is abnormally stopped.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANTHU NGUYEN whose telephone number is (571)272-1881. The examiner can normally be reached M-F: 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

March 2, 2022
/VANTHU T NGUYEN/Primary Examiner, Art Unit 2824